ROSSMAN, J.,
dissenting.
It may very well be that the majority’s resolution of the modus operandi issue is mandated by the recent pronouncements of our Supreme Court in State v. Pratt, 309 Or 205, 785 P2d 350 (1990), and State v. Pinnell, 311 Or 98, 806 P2d 110 (1991). However, reversal is not mandated. I am satisfied, after my review of the record, that the admission of evidence *23of the prior acts, even if erroneous, was harmless. The danger that the jury would have found defendant guilty of murder on the basis of previous stealth crimes is minimal, especially given the limited importance placed upon them by the prosecution and the trial court’s instructions to the jury. Accordingly, I would affirm the conviction.